SO ORDERED.

SIGNED this 26th day of December, 2019.




____________________________________________________________________________




                     IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF KANSAS

IN RE:                                            )
                                                  )
FENCEPOST PRODUCTIONS, INC.,                      )   Case No: 19-41545-11
                                                  )   Chapter 11
                              Debtor.             )


IN RE:                                            )
                                                  )
NPB COMPANY, INC.,                                )   Case No: 19-41542-11
                                                  )   Chapter 11
                              Debtor.             )



 ORDER GRANTING INTERIM APPROVAL OF POST-PETITION FINANCING AND
                   SCHEDULING FINAL HEARING

          THIS MATTER comes on for hearing this 26th day of December, 2019 on Debtors’ Joint

Motion for Entry of Interim and Final Orders (A) Authorizing Post-Petition Financing and (B)

Request for Scheduling Hearing on Interim and Final Approval and, after review of the record

and consideration of arguments of counsel,

          THE COURT FINDS as follows:


6668971
                  Case 19-41545     Doc# 44    Filed 12/26/19   Page 1 of 7
       1.      On December 18, 2019 (the “Petition Date”), Debtors filed their voluntary

Petitions under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq. (the

"Code"). Debtors retain possession of their property and control of their affairs pursuant to

11 U.S.C. §§ 1107 and 1108.

       2.      Debtors’ business consists of the design and distribution of outdoor apparel for

men, women and youth under a variety of brand names. The apparel is sold to major department

stores, sporting goods stores, mass merchant retailers and national online retailers. Debtors

maintain distribution centers in Missouri and South Carolina.

       3.      Debtors’ principal source of prepetition financing derives from that certain pre-

petition Loan and Security Agreement, dated April 10, 2018 (the "Prepetition Credit

Agreement") with Associated Bank (“AB”) which provided working capital for Debtors’

business operations. The revolving credit facility provided by the Prepetition Credit Agreement

entailed a commitment of $13,000,000. As of the Petition Date, AB asserted a debt balance of

approximately $7,600,000. The Prepetition Indebtedness is essentially secured by a majority of

Debtors’ inventory and accounts receivable (the “Prepetition Collateral”). AB provided both

the Court and the Debtors with notice of its non-consent to the Debtor’s use of cash collateral.

Additionally, Debtors have not filed any motion seeking to use cash collateral.

       4.      AB cut off funding to Debtors on the basis of alleged defaults under the

Prepetition Credit Agreement and filed suit against Debtors in federal court on December 4,

2019. As such, Debtors lack financing for ongoing business operations. An immediate need

therefor exists for Debtors to obtain funding with which to continue its operations, acquire goods

and services, and pay other necessary and ordinary business and reorganization expenses.




                                                2
                 Case 19-41545       Doc# 44     Filed 12/26/19    Page 2 of 7
       5.     Consequently Debtors and undersigned counsel commenced good faith

negotiations with Alterna Capital Solutions (“Lender”) and its counsel to secure post-petition

financing. Lender has indicated its willingness to extend credit to Debtors in an amount not to

exceed $6,500,000.00 in the aggregate. Accordingly, Debtors filed their Joint Motion for Entry

of Interim and Final Orders (A) Authorizing Post-Petition Financing and (B) Request for

Scheduling Hearings on Interim and Final Approval (the “Financing Motion”) on December 19,

2019 (Docs. #21 and #24).

       6.     Debtors seek interim and final approval of the post-petition financing by Lender

(the “DIP Financing”) in accordance with the terms set forth in the Financing Motion and

corresponding authorization for Debtors’ execution of loan documentation required by Lender,

pursuant to sections 364 and 105 of the Code. In order to secure the DIP Financing and

otherwise provide Lender with adequate security, Debtors propose to grant Lender a lien under

section 364(c)(2) on postpetition property of the estate, wherever located, whether now owned or

hereafter acquired, and all proceeds and products thereof (the "Collateral"); provided, however,

that nothing in the DIP Financing shall be deemed to grant the Lender a lien upon causes of

action or recoveries under sections 544, 545, 547, 548, 549, 550, or 553 of the Code, nor shall

anything in the DIP Financing be deemed to grant the Lender a lien upon the Prepetition

Collateral upon which AB may have a valid lien under the Prepetition Credit Agreement.

       7.     Pursuant to section 364(c)(2) of the Code, a court may authorize a debtor to

obtain postpetition credit secured by a lien on unencumbered property when a debtor is unable to

obtain credit elsewhere. Debtors submit that under the circumstances, they are not able to obtain

unsecured credit nor can they obtain the credit necessary and promptly for their business

operations on lesser terms than those required by Lender. In the Debtors’ business judgment, the




                                               3
                Case 19-41545       Doc# 44     Filed 12/26/19     Page 3 of 7
financing offered by Lender is the best and, in fact, the only financing currently available on the

immediate basis needed for maintenance of Debtor's ongoing operations.

       8.      Moreover, Debtor requires funding from Lender in advance of final approval of

the Financing Motion so that necessary operating expenses shortly arising may be paid, normal

business operations maintained, and immediate and irreparable harm to the estate is deterred.

       9.      Good cause is shown for interim approval of the Financing Motion and allowance

of credit to Debtors to the extent necessary to avoid immediate and irreparable harm to the estate

pending a final hearing. In addition, it is appropriate to schedule a final hearing on the Financing

Motion.

       THEREFORE, IT IS HEREBY ORDERED as follows:

       1.      The Financing Motion is approved on an interim basis and Debtors are authorized

to obtain credit from Lender pursuant to the Budget (as defined below) as follows below:

               a. Budget; Permitted Uses of Loan Proceeds

                      i.      Attached hereto as Exhibit A and incorporated herein by reference

               is a 3-week budget with detailed line-items setting forth the Debtors’ accounts

               payable on a weekly basis for the period beginning as of December 26, 2019

               through January 17, 2020 following the Petition Date (the “Budget”). Debtors

               will provide AB a Budget through January 31, 2020 that is reasonably acceptable

               to AB by December 27, 2019.

                     ii.      By not later than Tuesday of each calendar week commencing with

               the week of December 30, 2019, the Debtors shall deliver to AB a variance report

               in form and substance reasonably acceptable to AB, comparing the actual receipts

               and disbursements of the Debtors for the immediately preceding one-calendar




                                                 4
                 Case 19-41545       Doc# 44      Filed 12/26/19     Page 4 of 7
       week period to the Budget (the “Variance Report”). The Variance Report shall

       indicate whether there are any variances that exceed the “Permitted Variances,”

       which means for receipts and disbursements greater than 15% of the cumulative

       receipts and disbursements from the Budget.

              iii.          Lender is granted protection under Section 364(e) of the Code for

       all credit extended pursuant to the Budget to Debtors prior to the final hearing.

       b.            Debtors shall perform an immediate accounting of all of their assets,

including the Prepetition Collateral, and shall file their schedules and statement of

financial affairs by no later than January 2, 2020.

       c.            The Prepetition Collateral shall be immediately segregated from the post-

petition property of the Debtors in a manner reasonably acceptable to AB. All collections

from the Prepetition accounts receivable (the “Prepetition A/R”) shall be escrowed and

all of the Prepetition inventory (the “Prepetition Inventory”) shall be identified, marked

and segregated in a manner reasonably acceptable to AB.

       d.            The Debtors shall allow an auditor acceptable to AB and under AB’s

control to inspect, examine and account for the Prepetition Inventory wherever it may be

by no later than January 9, 2020, which shall include, but is not limited to, an initial visit

to the warehouse in Independence, Missouri by no later than December 31, 2019.

Debtors shall also provide AB and the auditor with (i) all Prepetition A/R aging reports

and Prepetition Inventory reports from November 1, 2019 through the Petition Date by no

later than January 2, 2020 and (ii) information and bank statements regarding all of the

Debtors’ financial accounts by no later than December 31, 2019, including, without

limitation, the account(s) where the Debtors are escrowing the Prepetition A/R proceeds.




                                             5
            Case 19-41545          Doc# 44    Filed 12/26/19    Page 5 of 7
       The Debtors shall provide AB with updates and any updated documents, statements or

       reports regarding the Prepetition A/R, the Prepetition Inventory and their proceeds on a

       weekly basis on the Tuesday of each calendar week.

               e.       Debtors shall provide AB with all of the reports that it provides the Lender

       under the DIP Financing, including, without limitation, the reporting current proposed

       under Sections 13 and 14 of the Invoice Purchase and Security Agreement and Financing.

       2.      Lender shall be given a lien pursuant to 11 U.S.C. § 364(c)(2) on the post-petition

inventory and post-petition accounts receivable.

       3.      Lender shall not have any lien on any causes of action under Chapter 5 of the

Bankruptcy Code.

       4.      The Lender shall not have any lien on any pre-petition assets of the Debtors.

       5.      The Debtors are not currently authorized to utilize any pre-petition cash collateral

or any cash proceeds of any pre-petition assets of the Debtors.

       6.      Debtors are authorized to execute loan documentation reasonably requested by

Lender consistent with the terms provided in the Financing Motion and this Order; and

       7.                                                                 1:30 PM for approval
               The Court schedules a final hearing on January 29, 2020 at _______

of the Financing Motion.




                                                   6
                    Case 19-41545     Doc# 44       Filed 12/26/19   Page 6 of 7
SUBMITTED BY:


MCDOWELL RICE SMITH & BUCHANAN

/s/ Jonathan A. Margolies
Jonathan A. Margolies              MO #30770
The Skelly Building             KS/Fed #70693
605 W. 47th Street, Suite 350
Kansas City, Missouri 64112
Telephone:     (816) 753-5400
Facsimile:     (816) 753-9996
email: jmargolies@mcdowellrice.com
ATTORNEYS FOR DEBTORS




                                         7
              Case 19-41545    Doc# 44    Filed 12/26/19   Page 7 of 7
